In an action for separation defendant appeals from an order (a) denying his motion for an order rejecting parts of an official referee’s report, reducing alimony, and dispensing with security, and (b) granting plaintiff’s motion for modification of the report confirming the report as modified, and allowing her a counsel fee of $200. Order affirmed, with ten dollars costs and disbursements. Within five days from the entry of the order hereon the defendant is directed to pay plaintiff’s attorney the sum of $200, the additional counsel fee awarded by the order appealed from. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.